DETAILED ACTION
This Office action is in response to the amendment filed 22 August 2022. Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 5, 9-11, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2012/0257521) in view of Wu et al. (US 2013/0309979).
For Claims 1 and 11, Mehta teaches a packet receiving system and method, comprising: 
a transmitter device (see paragraphs 32, Figure 1: access point) configured to transmit a plurality of packets periodically according to a packet gap (see Figure 3, paragraph 39; Figure 4: packets 64 and 73: periodic coexistence interval carries WLAN communications); 
a receiver device (see Figure 2, paragraph 34: WLAN transceiving circuit in phone) performing a receiving operation for the plurality of packets in a plurality of first working time intervals, wherein a sum of lengths of the plurality of first working time intervals corresponds to a length of the packet gap (see paragraphs 39-40, Figure 4: slots 1-4, let each slot represent one first interval); and 
a communication device (see Figure 2, paragraph 36: Bluetooth circuit) performing a receiving operation or a transmitting operation in a plurality of second working time intervals, wherein a length of each of the plurality of second working time intervals corresponds to the length of the packet gap (see Figure 4, paragraph 39: slots 5-6 represent a second interval),
wherein the second working time intervals alternate with the first working time intervals (see Figure 4, paragraphs 39-40: each second interval lies between slot 4 of preceding gap and slot 1 of following gap).
Mehta as applied above is not explicit as to, but Wu teaches the plurality of second working time intervals being arranged between every two adjacent first working time intervals of the plurality of first working time intervals respectively (see paragraphs 18-19: slotwise time division between Bluetooth and Wi-Fi).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to divide the medium as in Wu when implementing the method of Mehta. The motivation would be to avoid interference while improving throughput for real time communications.
For Claims 4 and 14, Mehta teaches the packet receiving system, wherein the sum of the lengths of the plurality of first working time intervals is equal to the length of the packet gap (see paragraphs 39-40, Figure 4: slots 1-4 collectively equal the packet gap).
For Claims 5 and 15, Mehta teaches the packet receiving system, wherein the length of the packet gap is M seconds, the receiver device performs the receiving operation in N first working time intervals, and each of the N first working time intervals is equal to a ratio of M to N, wherein N is a positive integer greater than 1 (see paragraphs 39-40, Figure 4: here M = 2.5 ms, N=4, 2.5 ms/4=625 microseconds).
For Claims 9 and 19, Mehta teaches the packet receiving system, wherein the length of one of the plurality of first working time intervals is less than the length of one of the plurality of second working time intervals (see Figure 4: the length of slot 1 is less than the lengths of slot 5 and slot 6).
For Claims 10 and 20, Mehta teaches the packet receiving system, wherein the receiver device adopts Wi-Fi standard and the communication device adopts Bluetooth standard (see Figure 2, paragraphs 34 and 36: Wi-Fi and Bluetooth).

Claims 2, 3, 6, 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2012/0257521) and Wu et al. (US 2013/0309979) as applied to claims 1 and 11 above, and further in view of Lu et al. (WO2008/037109, citing the provided translation).
For Claims 2 and 12,the references as applied above are not explicit as to, but Lu teaches the packet receiving system, wherein the sum of the lengths of the plurality of first working time intervals is greater than the length of the packet gap (see page 5, citations A, B, and C: time needed for a transmission may be greater than the packet gap).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider the case where the Wi-Fi transmission needs more than the four slots of Mehta or the slot of Wu when implementing coexisting network technologies. One of ordinary skill would have been able to do so with the reasonably predictable result of determining when communication parameters need some adjustment to maintain data transmission.
For Claims 3 and 13, the references as applied above are not explicit as to, but Lu teaches the packet receiving system, wherein the length of the packet gap is M seconds, the receiver device performs the receiving operation in N first working time intervals, and each of the N first working time intervals is greater than a ratio of M to N, wherein N is a positive integer greater than 1 (see page 5, citations A, B, and C: where the transmission needs more time than the allotted 2.5 ms of Mehta, the time interval length becomes greater than M to N).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider the case where the Wi-Fi transmission needs more than the four slots of Mehta or the slot of Wu when implementing coexisting network technologies. One of ordinary skill would have been able to do so with the reasonably predictable result of determining when communication parameters need some adjustment to maintain data transmission.
For Claims 6 and 16, the references as applied above are not explicit as to, but Lu teaches the packet receiving system, wherein the length of the each of the plurality of second working time intervals is equal to the length of the packet gap (see cites F, G< H, and I on page 9; variable Bluetooth transmission length depending on the mode; see page 5, citations A, B, and C: where the transmission needs more time, the Bluetooth interval can be extended).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider the case where the Wi-Fi transmission needs more than the four slots of Mehta or the slot of Wu when implementing coexisting network technologies. One of ordinary skill would have been able to do so with the reasonably predictable result of determining when communication parameters need some adjustment to maintain data transmission.

Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2012/0257521) and Wu et al. (US 2013/0309979) as applied to claims 1 and 11 above, and further in view of Tran et al. (US 8036170).
For Claims 7 and 17, the references as applied above are not explicit as to, but Tran teaches the packet receiving system, wherein a sum of one of the plurality of first working time intervals and a protection time interval forms a third working time interval, a sum of another one of the plurality of first working time intervals and the protection time interval forms a fourth working time interval, the receiver device performs the receiving operation for the plurality of packets in the third working time interval and the fourth working time interval, and one of the plurality of second working time intervals is arranged between the third working timeach of the Wi-Fi communication intervals is followed by a protection time interval; accordingly the Bluetooth interval of Mehta would be preceded and followed by such third working time intervals).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the format as shown in Tran when providing Wi-Fi communications as in Mehta. One of ordinary skill would have been able to do so with the reasonably predictable result of providing communications in accord with well-known protocols.
For Claims 8 and 18, Mehta further teaches the packet receiving system, wherein the length of each of the plurality of second working time intervals is less than the length of the packet gap (see Figure 2, paragraphs 34, 36: Wi-Fi and Bluetooth). 

Response to Arguments
The amendment of 22 August 2022 has been entered.
Previous rejections under 35 USC 112 are withdrawn in light of the amendments to the claims.
Applicant’s argument with respect to rejections over prior art have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2022/0132523) teaches a system in which Bluetooth and Wi-Fi communications are transmitted alternately. Xhafa et al. (US 2013/0170478) teaches a system in which the medium is time divided between Bluetooth and Wi-Fi transmissions and in which the Wi-Fi device can extend its time slot as needed. Ishitobi et al. (WO2019/159447) teaches a system of time division between Bluetooth and Wi-Fi in which the time slot length may be adjusted to accommodate real time communications.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        9/7/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466